             Case 1:21-cv-00487-JMF Document 13 Filed 01/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


WILLIS TOWERS WATSON PUBLIC
LIMITED COMPANY and WILLIS RE INC.,               Case No. 21-cv-00487

                                    Plaintiffs,

       -v-

PAUL HERRIOTT,

                                  Defendant.




  DECLARATION OF SCOTT H. CASHER IN SUPPORT OF PLAINTIFFS’
                                               PLAINTIFFS' MOTION
 FOR A TEMPORARY RESTRAINING ORDER AND A PRELIMINARY INJUNCTION

        1.       I am a member of the bar of New York and of this Court and a partner at the law

firm of White and Williams LLP, counsel in this action for Plaintiffs, Willis Towers Watson Public

Limited Company ("WTW")
                (“WTW”) and Willis Re Inc. ("Willis
                                           (“Willis Re")
                                                    Re”) (collectively, "Willis").
                                                                        “Willis”). As such, I

am personally familiar with the facts set forth herein.

        2.       I submit this Declaration in Support of Willis'
                                                         Willis’ Motion for a Temporary Restraining

Order and a Preliminary Injunction to enjoin Defendant Paul Herriott in the actions set forth in

Willis’ Complaint.
Willis'

        3.       The relevant facts regarding the merits of Willis'
                                                            Willis’ Order to Show Cause are set forth

in the accompanying Memorandum of Law, as well as the supporting Declaration of James

Bradshaw, and all exhibits attached thereto.

        4.       Willis is moving by an Order to Show Cause and not by a Notice of Motion because

Willis has suffered, and continues to suffer, extensive, irreparable injury as a result of Defendant's
                                                                                           Defendant’s

breaches of agreements and violations of law, which are continuing.




26523791v.3
             Case 1:21-cv-00487-JMF Document 13 Filed 01/28/21 Page 2 of 3




        5.       On January 20, 2021, Willis Re commenced an action in this Court against

Defendant Paul Herriot.

        6.       Two days later, on January 22, 2021, Defendant Paul Herriott, represented by

Counsel, filed a complaint against Willis in the Superior Court of the State of California, County

of San Francisco, CGC-21-589171 (the "California
                                     “California Action").
                                                 Action”).

        7.       Willis removed the case to the United State District Court, Northern District of

California.

        8.       Willis attempted to serve Defendant Paul Herriott with the Summons and

Complaint for the instant action starting on January 21, 2021. The process server made five

separate attempts, including on evenings and weekends, but was unable to serve Defendant.

        9.       On Monday, January 25, 2021, I sent an email to Defendant's
                                                                 Defendant’s Counsel (Defendant

is represented by two different law firms, who also represent TigerRisk, LLC: one in California,

and one in Minnesota) and requested confirmation as to whether they would agree to accept service

for this action. Defendant's
                 Defendant’s Counsel denied my request, advised that they would not accept service

for this action, and that they would only accept service for the California Action.

        10.      Notice of Willis’
                           Willis' Motion for a Temporary Restraining Order and a Preliminary

Injunction, and Order to Show Cause, were sent to Defendant's
                                                  Defendant’s Counsel via email on January 28,

2021 at 3:45 p.m.

        11.      Plaintiffs have made no prior application for the relief requested herein.




                                                  -2-

26523791v.3
          Case 1:21-cv-00487-JMF Document 13 Filed 01/28/21 Page 3 of 3




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

Declaration is true and correct.




    Dated:     January 28, 2021




                                                  By:
                                                        .             A.Z,./..,
                                                              H. Casher
                                                        Scott K




                                            -3-
26523791y3
26523791v.3
